ANDERSON, Circuit Judge.
This is another aspect of the Kilmer claims against the bankrupt estate of the National Piano Company. *649See Keith v. Kilmer (D. C.) 252 Fed. 950; Id., 261 Fed. 733, 9 A. L. R. 1287; Id., 265 Fed. 268.
The claimant, wife of Frederick M. Kilmer, presented^ claim against the bankrupt estate for the alleged conversion on February 3, 1913, of 335 shares of its common stock standing in her name._ Kil-mer on or about that date indorsed this certificate, “Alice T. Kilmer, by Frederick M. Kilmer, Trustee,” applied 17 shares of it toward, the settlement of a claim of the corporation against himself, and received for the balance 318 shares of the preferred stock of the same corporation in his name as trustee, and also a written contract for the purchase of this stock, described in the above-cited decisions.
A sum of money not exceeding $8,000 belonging to Mrs. Kilmer had by her years before been turned over to her husband and by him put into the business of one of the two piano companies consolidated into the bankrupt corporation in 1910. Kilmer on or about December 19, 1911, caused said certificate for 335 shares to be issued in his wife’s name. Mrs. Kilmer had never seen this certificate, but had been told of its existence.
1 The referee and the court below found that she had impliedly authorized her husband to dea.1 with this certificate as he did. Her claim, therefore, was disallowed. The evidence fully sustains this finding.
Her rights, accruing through her husband as trustee, have been dealt with in the opinions above cited, and on appeals in Nos. 1486 and 1487, this day determined. 272 Fed. 643.
The decree, of the District Court is affirmed, with costs to the ap-pellee.